Spencer, Ch. J.
delivered the opinion of the Court. There is no pretence for saying, that the commission of 2 1-2 *161per cent, charged by the plaintiff, for accepting and paying the defendant’* drafts, when the plaintiffs had not funds in their hands belonging to the defendant, out of which to pay the drafts when due, was usurious. There is nothing in this case, showing that this was a cover for the loan of money ; but it was charged and assented to by the defendant, as a reasonable compensation for the expense and trouble in negotiating the business in relation to the drafts. It is entirely a different case from that of Dunham v. Dey, (13 Johns. Rep. 40.) and from the cases in 1 Campb. 177. and 2 Campb. 599. In Auriol and another v. Thomas, (2 Term Rep. 52. and in the notes.) Mr. Justice Buller, in the principal case, said, that in Benson v. Parry, the Court were unanimously of opinion, that extra charges might be allowed, though they amounted to'more than five per cent., if they were fair and reasonable, and not as a colour for usury. These remarks were applied to the claim of country bankers taking more than five per cent, on inland bills. Judge Buller mentioned several other cases, in which the usage to take not only five per cent, but, also, a reasonable sum for remitting, and other necessary incidental expenses, had been sanctioned by the Court. In Palmer v. Baker, (1 Maule & Selwyn, 56.) the question was, whether the sum of 200 pounds, agreed to be allowed as a compensation for trouble, in addition to the reservation of five per cent, interest, was intended as an additional bonus for the advance of money or not. The Judges placed their determination of the cause on the inquiry, whether the reservation was a motive for the advance of the money. If it was, they pronounced it usurious; but if it was referable to the trouble only, then they pronounced the transaction a fair one. I am perfectly satisfied, that in this case, the 2 1-2 per cent, was never intended as a cover for the advance of money, with a usurious intention, but that it was a fair, usual, and customary allowance, for the trouble and inconvenience in transacting the business; and that, accordingly, the plaintiffs must have judgment, for 140 dollars and 54 cents.
Judgment for the plaintiffs.